Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1356 Page 1 of 56

EXHIBIT D
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1357 Page 2 of 56

: UR UO wlitane buh itary

fice of Justice Progranis

Natianal Jostitule of Justice

 
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1358

US. Department of Justice
Office of Justice Programs
810 Seventh Street N.W.
Washington, DC 20531

Janet Reno
Attorney General

Raymond C, Fisher
Associate Attorney General

Laurie Robinson
Assistant Attorney General

Noél Brennan

Deputy Assistant Attorney General

Jeremy Travis
Director, National Institute of Justice

Department of Justice Response Center
800-421-6770

Office of Justice Programs
World Wide Web Site
http://www. ojp. usdoj.gov

National Institute of Justice
World Wide Web Site
hitp:/Avww. ojp.usdoj.gov/nij

Page 3 of 56
Case 1:19-cr-02032-SMJ ECF No. 194-4 _ filed 09/11/20 PagelD.1359 Page 4 of 56

Eyewitness Evidence:

 

TAR eR Manan

Developed and Approved by the
Technical Working Group for Eyewitness Evidence

October 1999
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1360 Page 5 of 56

U.S. Department of Justice
Office of Justice Programs

National Institute of Justice
Jeremy Travis, J.D.
Director

Richard M. Rau, Ph.D.
Project Monitor

This document is not intended to create, does not create, and may not be
relied upon to create any rights, substantive or procedural, enforceable at
law by any party in any matter civil or criminal.

Opinions or points of view expressed in this document represent a
consensus of the authors and do not necessarily reflect the official
position of the U.S. Department of Justice.

NCJ 178240

 

The National Institute of Justice is a component of the Office of Jus-
tice Programs, which also includes the Bureau of Justice Assistance,
the Bureau of Justice Statistics, the Office of Juvenile Justice and
Delinquency Prevention, and the Office for Victims of Crime.

 

 

 
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1361 Page 6 of 56

 

Message From the Attorney fare

[= yewitnesses frequently play a vital role in uncovering the truth
about a crime, The evidence they provide can be critical in identi-
fying, charging, and ultimately convicting suspected criminals. That is
why it is absolutely essential that eyewitness evidence be accurate and
reliable, One way of cnsuring we, as investigators, obtain the most
accurate and reliable evidence from eyewitnesses is to follow sound
protocols in our investigations.

Recent cases in which DNA evidence has been used to exonerate indi-
viduals convicted primarily on the basis of eyewitness testimony have
shown us that eyewitness evidence is not infallible, Even the most honest
and objective people can make mistakes in recalling and interpreting a
witnessed cvent; it is the nature of human memory. This issue has been at
the heart of a growing body of research in the field of eyewitness identifi-
cation over the past decade. The National Institute of Justice convened

a technical working group of law enforcement and legal practitioners,
together with these researchers, to explore the development of improved
procedures for the collection and preservation of eyewitness evidence
within the criminal justice system.

This Guide was produced with the dedicated and enthusiastic participa-
tion of the seasoned professionals who served on the Technical Working
Group for Eyewitness Evidence. These 34 individuals brought together
knowledge and practical experience from jurisdictions large and small
across the United States and Canada. I applaud their effort to work
together over the course of a year in developing this consensus of recom-
mended practices for law enforcement.

In developing its eyewitness evidence procedures, every jurisdiction
should give careful consideration to the recommendations in this Guide
and to ils own unique local conditions and logistical circumstances.
Although factors that vary among investigations, including the nature and
quality of other evidence and whether a witness is also a victim of the
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1362 Page 7 of 56

crime, may call for different approaches or even preclude the use of
certain procedures described in the Guide, consideration of the Guide’s
recommendations may be invaluable to a jurisdiction shaping its own
protocols. As such, Eyewitness Evidence: A Guide for Law Enforcement
is an important tool for refining investigative practices dealing with this
evidence as we continue our search for truth.

Janet Reno
Case 1:19-cr-02032-SMJ ECF No. 194-4

filed 09/11/20 PagelD.1363 Page 8 of 56

Technical Working Group i Eyewitness ee

 

T" Technical Working Group for Eyewitness Evidence

(TWGHY EE) tsa multidisciplinary group of content-arca experts
from across the United States and Canada, from both urban and rural
jurisdictions, each representing his or her respective agency or practice.
Each of these individuals is experienced in the use of eyewitness evi-
dence in the criminal justice system from the standpoints of law enforce-
ment, prosecution, defense, or social science.

At the outset of the TWGEYEE effort, the National! Institute of Justice
(NIJ) created a Planning Panel—composed of distinguished law enforce-
ment, legal, and research professionals—to define needs, develop initial
strategies, and steer the larger group. Additional members of the Techni-
cal Working Group then were selected from recommendations solicited
from the Planning Panel, NIJ’s regional National Law Enforcement and
Corrections Technology Centers, and national organizations, including
the National Sheriffs’ Association, the International Association of Chicfs
of Police, the National District Attorneys Association, thc National
Association of Criminal Defense Lawyers, and the National Legal Aid &
Defender Association.

Collectively, over a |-year period, the 34 members of TWGEYEE listed
below worked together to develop this handbook, Eyewimess Evidence:
A Guide for Law Enforcement.

Planning Panel

Comdr, Ella M. Bully (Ret)
Detroit Police Department
Detroit, Michigan

Set. Pau! Carroll (Ret.)
Chicago Police Departinent
Chicago, IMlinais

Carole E, Chaski, Ph.D.

Institute for Linguistic
Evidence

Georgetown, Delaware

James Dayle
Aliomey at Law
Boston, Massachusetls

Ronald P. Fisher, Ph.D,

Florida International
University

North Mianu, Florida

Mark R, Larson

King County Prosecutor’s
Onlice

Seattle. Washington

Capl. Donald Mauro

Los Angeles County Sherifi"s
Olfice

Los Angeles, California

Melissa Mourges

New York County District
Atlorney’s Office

New York, New York

Gary L. Wells, Ph.D
lowu Stale University
Ames, lowa
Case 1:19-cr-02032-SMJ ECF No. 194-4

TWGEYEE Members

Northeast

Michael J. Barrasse

Lackawanna County District
Attomey

Scrauton, Pennsylvania

Det. Spt, Chet Bush
Kent County Sheriffs Office
Grand Rapids, Michigan

Solomon M. Fulero, Ph.D., J.D.

Sinclair College
Dayton, Ohio

David C. Niblack
Atlomey at Law
Washington, 1.C.

Det. LU Kenneth A. Patenaude

Northampton Police
Department

Northampton, Massachusetts

Patricia Ramirez

Dodge Courity District
Allurney

Juneau, Wisconsin

Senior Investigator

Fugene Rifeaburg
New York Slate Police (Ret.)
Oncida Indian Nation Police
Munnsville, New York

Det, Edward Rusticus
Kent County Sheriff’s OlTice
Grand Rapids, Michigan

Capt. Michael B. Wall

Northampton Police
Department

Northampton, Massachusetts

Southeast

Deputy Daniel Alarcon |!

Hillsborough County Sheriff's
OMce

Tampa, Florida

First Sgt. Roger Broadbent
Virginia State Police
Fairlax Station, Virginia

Cpl ER. Burton

Hillsborough County Sheriff's
Otlice

Tampa, Florida

Caterina Di'traglia
State of Missouri

Public Defender System
SL Louis, Missouri

Officer Patricia Marshall
Chicago Police Department
Chicago. Illinois

Det. Ray Staley
Kansas City Police Department
Kansas City, Missouri

Lt. Tami Thomas

Allantic Beach Police
Departinent

Atlantic Beach, North Carolina

Rocky Mountain

Det. Sgt. J. Glenn Diviney (Ret.)
Tarrant County Sheriff's

Office
Forl Worth, Texas

filed 09/11/20 PagelD.1364 Page 9 of 56

lavestigations Chief Arlyn
Greydanus

Montana Deparbnent of
Justice

Division of Criminai
Investigation

Helena, Montana

Investigator Kathy Gritlin
Laveland Police Department
Loveland, Colorado

Roy S. Maipass, Ph.D.
University of Texas al LE! Paso
EI Paso, Texas

Jeralyn Merritt
Atlorney at Law
Denver, Colorado

West

James Fox

San Mateo County District
Allorney

Redwood City, California

William Hodgman

Los Angeles County District
Allorriey's OMce

Los Angeles, California

Canada

Rod C.L. Lindsay, Ph.D.
Queen’s Universily
Kingston, Ontario

John Turtie, Ph.D.
Ryerson Polytechnic University
Toronto, Ontario
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1365 Page 10 of 56

 

Acknowledgments

T he National Institute of Justice (NI) acknowledges with preat
thanks the members of the Technical Working Group for Eyewitness
Evidence (TWGEYEE) for their extensive efforts on this project and their
dedication to improving the use of eyewitness evidence in the criminal
Justice system. All of the 34 members of this network of experts gave
their time and expertise to draft and review the Guide, providing feedback
and perspectives from a variety of disciplines and from all areas of the
United States as well as Canada. The true strength of this Guide is
derived from their commitment to develop procedures that could be
implemented across the Nation, from small, rural townships to large,
metropolitan areas. In addition, thanks are extended to the agencies and
organizations represented by the Technical Working Group members for
their flexibility and support, which cnabled the participants to see this
project through to completion.

NIJ is grateful to all the individuals from various national organizations
across the Nation who responded to the request for nominations of experts
in the field of eyewitness evidence to serve on TWGEYEE. It was from
their recommendations that the members were selected. In particular,
thanks are extended to James D. Polley TV of the National District Attormeys
Association, Daniel Rosenblatt of the International Association of Chiefs
of Police, Stuart Statler of the National Association of Criminal Defense
Lawyers, Clinton Lyons of the National Legal Aid & Defender Association,
and Aldine N. “Bubby” Moser, Jr., of the National Sheriffs’ Association.

NIJ would also like to thank the many individuals and organizations who
reviewed the draft of the Guide and provided valuable comments. Al-
though these comments were given careful consideration by the Techni-
cal Working Group in developing the final document, the review by these
organizations and individuals is not intended to imply their endorsement
of the Guide.

vii
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1366 Page 11 of 56

vil

Aspen Systems Corporation, particularly Gayle Garmise and Erica Pope,
provided tireless work on editing and re-editing the various drafts of the
Guide. CSR, Incorporated, provided support in arranging the group’s
many meetings.

Staff from NJ and the Office of Justice Programs provided valuable
input, particularly Janice Munsterman, Karl Bickel, Luke Galant, and
Anjali Swienton, Special thanks are extended to Lisa Forman and
Kathleen Higgins for their contributions to the TWG program and to
Lisa Kaas for her patience, dedication, endurance, and editing skills
that made the work of TWGEYEE easier.

Finally, NIJ would like to acknowledge Attorney General Janet Reno,
whose support and commitment to the improvement of the criminal
justice system made this work possible.
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1367 Page 12 of 56

TNR

 

Message From the Attorney General ......csssccssnesesnecssersssscsesaresnrasesacesevconnses dl

 

Technical Working Group for Eyewitness Evidence .......cccccsscsscsscsessesccscesseoes Vv
Acknowledgments ....,....ssessesesorstresceensrcertcerctarsessens eens vii
Tntroduction ......ccecccscassesssrerssserseses ene dGesTi assess oeeerraras Soersanssetsnsssesnts Seen raearnaes 1
Eyewitness Evidence: A Guide for Law Enforcement .......ccscssccscsecsssssssarceeee 11

Section I: Initial Report of the Crime/First Responder
(Preliminary Investigator) csecscsssescessssssessstecsesearscssesesenescseres 1S

A. Answering the 9-1-1/Emergency Call
(Call-Taker/Dispatcher) ..csencccterccscovesssctertisatsmsseeceeeneces 13

B. Investigating the Scene (Preliminary Investigating Officer) .... 14
C. Obtaining Information From the Witness(es) «secs tm tS

Section II: Mug Books and Composites ....0.....ccccscscesesesssssercesseersccsessee 17
A, Preparing Mug Books ..ccccsssucssstsnessnsesmentrsoresuiovenessersensere L7
B, Developing and Using Composite Images ...ccccccsseses esses: 18
C. Instructing the Witness .....secsssvececsssecsestesseeuscanentnretastessecenreee 19
D. Documenting the Procedure ........cccccccsessscsesscessarersesssesesesesens 20

Section ILI: Procedures for Interviewing the Witness by the
Followup Investigator ......ccscssssesssssseverscsescenscsseacsestsessssessecserees 21

A. Preinterview Preparations and Decisions ....cecsccesceeereeesere 2
B. Initial (Preinterview) Contact With the Witness .........cc eee 22
C. Conducting the Interview co.cc cessnesunsessscectenssaseresccasssssssersee, 22
D. Recording Witness Recollections .....ccc cus cieseessieciesees 23

E. Assessing the Accuracy of Individual Elements of a
Witness’ Statement ....ccccccecsneseeseeaoencencemesa eases 24

F. Maintaining Contact With the Witness oo. ccscsesesesneneccneee 25
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1368 Page 13 of 56

Section IV: Field Identification Procedure (SHOWUp) ........c.ss0seccesees 27

A. Conducting SHOWUpS s.ecssececeeeesgisosesesqencessersesseerrepiae 27

B. Recording Showup Results v.ccicccccscsesecsesvscecscssaecssesstoecsecssere 28
Section V: Procedures for Eyewitness Identification of Suspects .....29
A. Composing Lineups ............. Pasa NEETST TS: PTET Fac TUTTE TTI 29
PHOEO LAC ccc ccsceccser cere veseeveesesecouscerstsveeretscetsesentssanecenesses 2g

B. Instructing the Witness Prior to Viewing a Lineup .........000.3]
PHOO LIMCUD vac cccceesernsernvevenessornevens Seber tarecesorentccreassseeveesrisronner de
Live LaRCUP veccscccsesesescosesesereresscaeneves covpeetenerenucetecnsnceumnesscseanse 32

C, Conducting the Identification Procedure wo csneree 33
Simultaneous Photo Lineup ecco rcnnasanen dd
Sequential Phota Lineup c.ccccacssercasscrservecscassessesresariectavnseverovee 34
Simultaneous Live LinQup voices sersraserciccersaesenseaiere 3D
Sequential Live Lineup vocccccceccccccscersceyearsvevescsesseversneesevarseses 36

D. Recording Identification Results ...cccccvecseaverrisrscvraccevsatevereenr 38

 

 

Appendixes 39
Appendix A: Further Reading “ 41
Appendix B: Reviewer List... 43

 
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1369 Page 14 of 56

 

MTT

T he legal system always has relied on the testimony of evewilnesses,
nowhere more than in criminal cases. Although the evidence
eyewitnesses provide can be tremendously helpful in developing leads,
identifying criminals, and exonerating the innocenl, this evidence is not
infallible. Even honest and well-meaning witnesses can make errors,

such as identifying the wrong person or failing to identify the perpetrator
of a crime,

To their credit, the legal system and law enforcement agencies have not
overlooked this problem. Numerous courts and rulemaking bodies have,
at various times, designed and instituted special procedures to guard
against eyewitness mistakes. Most State and local law enforcement
agencies have established their own policies, practices, and training
protocols with regard to the collection and handling of eyewitness
evidence, many of which are quite good.

In the past, these procedures have not integrated the growing body of
psychological knowledge regarding cyewitness cvidence with the practi-
cal demands of day-to-day Jaw enforcement. In an cffort to bring together
the perspectives of law enforcement, lawyers, and researchers, the
National Institute of Justice (NIJ) convened the Technica! Working
Group tor Eyewitness Evidence (TWGEYEE). The purpose of the group
was to recommend uniform practices for the collection and preservation
of eyewitness evidence.

This Guide differs from earlicr efforts in several fundamental ways:

This Guide is supported by social science research. During the past
20 years, research psychologists have produced a substantial body of
findings regarding eyewitness evidence, These findings offer the legal
system a valuable body of empirical knowledge in the arca of eyewitness
evidence. This Guide makes usc of psychological findings, cither by
including them in the procedures themselves or by using them to point
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1370 Page 15 of 56

the way to the design and development of further improvements in
procedures and practices for possible inclusion in future amendments or
revisions to this document.

This Guide combines research and practical perspectives. The growth
of social science research into the eyewitness process coincided with
parallel cfforts of law enforcement agencies to improve their own proce-
dures. This Guide benefits from the inclusion of the diverse perspectives
of TWGEYEE members; the group included not only researchers but
also prosecutors, defense lawyers, and working police investigators from
departments of all sizes and from all regions. This Guide represents a
combination of the best current, workable police practices and psycho-
logical research,

This Guide does not flow from the fear of misconduct. This Guide
assumes good faith by law enforcement. It identifies procedures and
practices that will produce more reliable and accurate eyewitness evi-
dence in a greater number of cases while reducing or eliminating prac-
tices that can undermine cyewitness reliability and accuracy.

This Gide promotes accuracy in eyewitness evidence, This Guide
describes practices and procedures that, if consistently applied, will tend
to increase the accuracy and reliability of eyewitness evidence, even
(hough they cannot guarantee the accuracy (or inaccuracy) of a particular
witness’ testimony in a particular case. Adherence (o these procedures
can decrease the number of wrongful identifications and should help to
ensure that reliable eyewitness evidence is given the weight it deserves in
legal proceedings.

This Guide is not a legal mandate; it promotes sound professional
practices. The Guide is not intended to state legal criteria for the admis-
sibility of evidence. Rather, it sets out rigorous criteria for handling
cyewitness evidence that are as demanding as those governing the
handling of physical tracc evidence, This Guide encourages the highest
levels of professionalism.

Finally, it should be noted that, while this Guide outlines basic proce-
dures that can be used to obtain the most reliable and accurate infopaxa— ,
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1371 Page 16 of 56

tion from eyewitnesses, it is not meant as a substitute for a thorough
investigation by law enforcement personnel. Liyewitness evidence is often
viewed as a critical picce of the investigative puzzle, the utility of which
can be further enhanced by the pursuit of other corroborative evidence,
Sometimes, even after a thorough investigation, an cyewitness identifica~
tion is the sole piece of evidence. It is in those cases in particular where
careful use of this Guide may be most important.

Purpose and Scope of the Project

After reviewing the National Institute of Justice Research Report,
Convicted by Juries, Exonerated by Science: Case Studies in the Use of
DNA Evidence to Establish Innocence After Trial, Attorney General Janet
Reno directed NIJ to address the pitfalls in those investigations that may
have contributed to wrongful convictions. The most compelling evidence
in the majority of those 28 cases was the cyewitness testimony presented
at trial.

NIJ initiated this study in May [998 with the primary purpose of recom-
mending best practices and procedures for the criminal justice commu-
nity to employ in investigations involving eyewitnesses. Using its
“Template for Technical Working Groups,” NU established the Technical
Working Group for Eyewitness Evidence to identify, define, and as-
semble a set of investigative tasks that should be performed in every
investigation involving eyewitness evidence to best ensure the accuracy
and reliability of this evidence. The initial members of this group were
the Planning Panel, a multidisciplinary group of nine professionals
brought together to identify the needs of the criminal justice system

in the area of cyewitncss cvidence, define goals and objectives for
TWGEYEE, and develop the initial strategy for achieving TWGEYEE’s
mission.

The Planning Pane] agreed that eyewitness evidence, in general, can be
improved and made more reliable through the application of currently
accepted scientific principles and practices. It was acknowledged that
research has shown that a witness’ memory of an event can he fragile
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1372 Page 17 of 56

and that the amount and accuracy of information obtained from a witness
depends in part on the method of questioning. Based on these precepts,
the following goals and objectives for the study were identified:

@ Increase the amount of information elicited from witnesses through
improved interview techniques.

@ Heighten the validity/accuracy of eyewitness evidence as police,
prosecutors, and other criminal justice professionals work with
witnesses to identify suspects.

# Improve the criminal justice system’s ability to evaluate the strength
and accuracy of eyewitness evidence.

Although the development of a guide for eyewitness evidence can be
instructive in addressing issucs surrounding this evidence, the Planning
Panel recognized that local logistical and legal conditions may dictate the
use of alternative procedures. Further, cyewitness identification proce-
dures that do not employ the practices recommended in this Guide will
not necessarily invalidate or detract from the evidence in a particular
case.

Project Design

Technical Working Group process. The National Institute of Justice has
developed a template for technical working groups that has been success-
fully used in previous studies of this nature. The process begins with a
request from the criminal justice community, generally through the
Attorney General; NIJ researches the issue of concern and assembles a
planning panel of content-area experts. This panel, together with NJ,
determines whether a Technical Working Group is needed to explore the
issue further.

Once the decision is made to form a Technical Working Group, the
planning panel determines the group’s size and composition and drafts an
agenda. NIJ supports the planning panel by requesting member nomina-
tions from its multidisciplinary membership resource pool throughout the
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1373 Page 18 of 56

national criminal justice community based on regional distribution and
individual expertise and availability.

Once members are identified, meetings are conducted by designated
planning pane] members. NIJ maintains a purely facilitative function.

The Planning Panel for Eyewitness Evidence met for the first time in
May 1998 in Washington, D.C. After two planning meetings (the second
in Oak Brook, Illinois), the Technical Working Group for Eyewitness
Evidence was formed and convened for the first time in October 1998 in
Chicago. The 34 TWGEYEE members (including the 9 Planning Panel
members) represent the law enforcement, prosecution, defense, and
research communities from across the United States and Canada.
Case 1:19-cr-02032-SMJ ECF No. 194-4

filed 09/11/20 PagelD.1374 Page 19 of 56

 

 

 

   
 

® Prosecutors
@ Defense Attorneys

4 Researchers

\ (J Northeast
Southeast
| Racky Mountain

[] West

 

The regional distribution of the Technical Working Group members is:

 

 

Region Number of Participants Percentage of Total
Northeast 14 4]
Southeast 9 26
Rocky Mountain 5 15
West 4 12
Canada 2 6

 

The disciplinary distribution of the Technical Working Group members is:

 

Discipline

Number of Participants
(Full TWG/
Planning Panel)

Percentage of Total
(Full TWG/
Planning Panel

 

Law Enforcement
Prosecutors
Defensc Lawyers

Researchers

17/3
6/2
4/)
73

50/33.3
18/22,2
12/114
20/33.3

 

 
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1375 Page 20 of 56

Development of the Guide. During the course of three full meetings—
the second in Washington, D.C., in January 1999 and the third in San
Francisco in May 1999—and four Planning Panel meetings during a
1-year period, the Technical Working Group for Eyewitness Evidence
metnbers identified specific investigative tasks they felt represented

the best practices currently available to investigators. These tasks were
organized based on the categories of investigation defined by the Plan-
ning Panel, and these categories were modified during the process where
necessary. Once specific tasks were identified, they were incorporated
into the following format:

® A statement of principle citing what is accomplished by performing
the procedure.

@ A statement of poficy lo the investigator regarding performance of
the procedure.

The procedure for performing the list of tasks.

@ A-summary statement explaining the justification for and importance
of performing the procedure.

National reviewer network. After the Teclmical Working Group com-
pleted the initial drafl of the Guide in March 1999, it was distributed to
a broad audience throughout the criminal justice community for review.
Comments from these organizations and individuals then were consid-
cred by TWGEYEE at its May 1999 mecting to finalize and approve the
Guide for publication,

The 95 organizations and individuals whose comments were solicited
during the national review of the Guide represented all levels of law
enforcement from local officers to Stale superintendents to Federal
agencies, regional and national organizations, individual attorneys and
Judges, and social science researchers from around the United States and
Canada. The disciplinary distribution of these reviewers was as follows:
43 law enforcement and corrections agencies and organizations; 20
prosecutors, defense lawyers, and judges (individuals and organizations);
19 national law cnforcement and legislative policy organizations; and
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1376 Page 21 of 56

13 individual social science and legal researchers (a complete list of
reviewers can be found in appendix B).

Training Criteria

NIJ is planning a second phase of this study to produce training criteria
for cach of the procedures included in this document. This research is
expected to be completed and disseminated by the summer of 2000.
TWGEYEE members and other training practitioners from around the
Nation will define and verify minimum levels of performance for cach
procedure. The training criteria will be published and widcly distributed
to provide organizations and individuals with the materials needed to
establish and maintain the knowledge and skills for performance of the

procedures,

Validation of the Guide

Although the investigative tasks identified in this Guide represent the
consensus of the TWGEYEE members on procedures for collection and
preservation of eyewitness evidence, no attempt was made to conduct
validation studies to state the significance or degree of improvement in
eyewitness evidence these practices should be expected to yield. NIJ
plans to develop a national validation strategy for the field testing and
validation of each procedure. ]t should be noted that the existing Guide is
subject to future modification or revision based on the outcome of these
validation procedures.

Future Considerations

Advances in social science and technology will, over time, affect proce-
dures used to gather and prescrve eyewitness evidence. The following
examples illustrate areas of potential change.
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1377 Page 22 of 56

Scientific research indicates that identification procedures such as lineups
and photo arrays produce morc reliable evidence when the individual
lineup members or photographs are shown to the witness sequentially—
one at a time—rather than simultaneously. Although some police agen-
cies currently use sequential methods of presentation, there is not a
consensus on any particular method or methods of sequential presentation
that can be recommended as a preferred procedure; although sequential
procedures are included in the Guide, it does not indicate a preference for

 

sequential procedures,

Similarly, investigators’ unintentional cucs (c.g., body language, tone

of voice) may negatively impact the reliability of eyewitness evidence.
Psychology researchers have noted that such influences could be avoided
if “blind” identification procedures were employed (i.c., procedures
conducted by investigators who do not know the identity of the actual
suspect), However, blind procedures, which are used in science to
prevent inadvertent contamination of research results, may be impractical
for some jurisdictions to implement. Blind procedures are not included in
the Guide but are identified as a direction for future exploration and field
testing, In the interim, an enhanced awareness on the part of investigators
of the subtle impact they may have on witnesses will result in more
professional identification procedures.

Technological advances such as computer-based imaging systems and the
Internet will enable law enforcement to share images among departments
and can facilitate the use of improved procedures. This Guide is not meant
to inhibit the development and field testing of ncw technologies and
procedures. On the contrary, it anticipates those developments and can
provide a framework for innovation.
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1378 Page 23 of 56

AUT AU US ROA RCI UMMA ANLCOCQe aL

 

  

Initial Report of the Crime/First
Responder (Preliminary Investigator)

NTMCTIM IM ug Books and Composites

Procedures for Interviewing the
Section I Witness by the Followup Investigator

    

Section |

 

; PUnepsc
Section lV ce rocedure

 

Procedures for Eyewitness
Section | Identification of Suspects

 

 

I
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1379 Page 24 of 56

This handbook is intended as 4 guide to recommended practices
for thé collection and preservation of eyewitness evidence.

Jérisdictional, logistical, or legal conditions may preclude the
use of. particular procedures contained herein.

 

 

12
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1380 Page 25 of 56

Section | Initial Report of the Crime/First

 

Responder (Preliminary Investigator)

A Answering the 9-1—1/Emergency Call
(Call-Taker/Dispatcher)

Principle: As the initial point of contact for the witness, the
9—]—l/emergency call-taker or dispatcher must obtain
and disseminate, in a nonsuggestive manner, complete
and accurate information from the caller. This informa-
tion can include the description/identity of the perpetra-
tor of a crime. The actions of the call-taker/dispatcher
can affect the safety of those involved as well as the
entire investigation.

Policy: The call-taker/dispatcher shall answer each call in a
manner conducive to obtaining and disseminating
accurate information regarding the crime and the
description/identity of the perpetrator,

Procedure: During a 9—1—1/emergency call—afier obtaining
preliminary information and dispatching police—
the call-taker/dispatcher should:

1. Assure the caller the police are on the way.

2. Ask open-ended questions (e.g., “What can you tell me about the
car?”); augment with closed-ended questions (e.g., “What color
was the car?”),

3. Avoid asking suggestive or Jeading questions (e.g., “Was the car
red?”).

4. Ask ifanything else should be known about the incident.
5. Transmit information to responding officer(s).

6. Update officer(s) as more information comes in.

B
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1381 Page 26 of 56

14

A. Answering the 9-11/Emergency Call (Call-Taker/Dispatcher)

Summary:

Principle:

Policy:

Procedure:

The information obtained from the witness is critical to
the safety of those involved and may be important to
the investigation, The manner in which facts are elicited
from a caller can influence the accuracy of the informa-
tion obtained.

Investigating the Scene (Preliminary
Investigating Officer)

Preservation and documentation of the sccne, including
information from witnesses and physical evidence, are
necessary for a thorough preliminary investigation. The
methods used by the preliminary investigating officer
have a direct impact on the amount and accuracy of the
information obtained throughout the investigation,

The preliminary investigating officer shalt obtain,
preserve, and use the maximum amount of accurate
information from the scence.

After securing the scene and attending to any victims
and injured persons, the preliminary investigating officer
should:

!. Identify the perpetrator(s).

a. Determine the location of the perpetrator(s).

b, Detain or arrest the perpetrator(s) if still present at the scene.

ww

Determine/classify what crime or incident has occurred.

3. Broadcast an updated description of the incident, perpctrator(s),
and/or vehicle(s).

4. Verify the identity of the witness(cs).
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1382 Page 27 of 56

5. Separate witnesses and instruct them to avoid discussing details of

the incident with other witnesses.

6, Canvass the arca for oiher witnesses,

Summary:

Principle;

Policy:

Procedure:

The preliminary investigation at the scene forms a sound
basis for the accurate collection of information and
evidence during the followup investigation.

Obtaining Information From the
Witness(es)

The manner in which the preliminary investigating
officer obtains information from a witness has a direct
impact on the amount and accuracy of that information.

The preliminary investigating officer shall obtain and
accurately document and preserve information from the
witness(cs),

Whcen interviewing a witness, the preliminary investigat-
ing officer should:

!. Establish rapport with the witness.

2. Inquire about the witness’ condition.

3. Use open-ended questions (c.g., “What can you tell me about the
car?”); augment with closed-ended questions (e.g., “What color
was the car?”). Avoid leading questions (e.g., “Was the car red?”).

4. Clarify the information received with the witness.

5. Document information obtained from the witness, including the

witness’ identity, in a written report.

6. Encourage the witness to contact investigators with any further

information.

19
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1383 Page 28 of 56

(. Chtaining Information From the Witness (es)

7. Encourage the witness to avoid contact with the media or exposure
to media accounts concerning the incident.

8. Instruct the witness to avoid discussing details of the incident with
other potential witnesses.

Summary: Information obtained from the witness can corroborate
other evidence (c.g., physical evidence, accounts pro-
vided by other witnesses) in the investigation. Therefore,
it is important that this information be accurately docu-
mented in writing.

16
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1384 Page 29 of 56

HATTIE me Al KOA (a

 

A Preparing Mug Books

Note: “Mug books” (i.e., collections of photos of previously
arrested persons) may be used in cases in which a
suspect has not yet been determined and other reliable
sources have been exhausted. This technique may
provide investigative leads, but results should be evalu-
ated with caution.

Principle: Nonsuggestive composition of a mug book may enable
the witness to provide a lead in a case in which no
suspect has been determined and other reliable sources
have been exhausted.

Policy: The investigator/inug book preparer shall compose the
mug book in such a manner that individual photos are
not suggestive,

Procedure: —_In selecling photos to be preserved in a mug book, the
preparer should:

1. Group photos by fornjat (e.g., color or black and white; Polaroid,
35mm, or digital; video) to ensure that no photo unduly stands out.

2. Select photos of individuals that are uniform with regard to
general physical characteristics (¢.g., race, age, Sex).

3. Consider grouping photos by specific crime (e.g., sexual assault,
gang activity).

4, Ensure that positive identifying information exists for all individu-
als portrayed,

5. Ensure that photos are reasonably contemporary.

6. Ensure that only one photo of each individual is in the mug book.

I]
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1385 Page 30 of 56

A. Preparing Mug Books

Summary: Mug books must be objectively compiled to yield
investigative leads that will be admissible in court,

B. Developing and Using Composite
Images

Note: Compasite images can be beneficial investigative tools;
however, they should not be used as stand-alone
evidence and may not rise to the level of probable cause.

Principle: Composites provide a depiction that may be used to
develop investigative leads.

Policy: The person preparing the composite shal! select and
employ the composite technique in such a manner that
the witness’ description is reasonably depicted,

Procedure: = The person preparing the composite should:
1. Assess the ability of the witness to provide a description of the
perpetrator.

2. Select the procedure to be used from those available (e.g.,
identikit-type, artist, or computer-generated images).

3. Unless part of the procedure, avoid showing the witness any
photos immediately prior to development of the composite.

4. Select an environment for conducting the procedure that mini-
mizes distractions.
5. Conduct the procedure with each witness separately.

6. Determine with the witness whether the composite is a reasonable
representation of the perpetrator.

18
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1386 Page 31 of 56

Summary: The use of composite images can yicld investigative

lcads in cases in which no suspect has been determined.
Usc of these procedures can facilitate obtaining from the
witness a description that will enable the development of
a reasonable likeness of the perpetrator.

Instructing the Witness

Principle: Instructions to the witness prior to conducting the
procedure can facilitate the witness’ recollection of the
perpetrator.

Policy: The investigator/person conducting the procedure shall

provide instructions to the witness prior to conducting
the procedure.

Procedure:

Mug Book: The investigator/person conducting the procedure

should:

Instruct each witness without other persons present.

Describe the mug book fo the witness only as a “collection of
photographs.”

Instruct the witness that the person who committed the crime may
or may not be present in the mug book.

Consider suggesting to the wilness to think back to the event and
his/her frame of mind at the time.

Instruct the witness to select a photograph if he/she can and to
state how he/she knows the person if he/she can.

Assure the witness that regardless of whether he/she makes an
identification, the police will continuc to investigate the case.
Instruct the witness that the procedure requires the investigator to

ask the witness to state, in his/her own words, how certain he/she
is of any identification.

19
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1387 Page 32 of 56

20

C. Instructing the Witness

Composite: The investigator/person conducting the procedure should:

I. Instruct each witness without other persons present.

2. Explain the type of composite technique to be used.

3, Explain to the witness how the composite will be used in the
investigation.

4, Instruct the witness to think back to the event and his/her frame of
mind at the time.

Summary: Providing instructions to the witness can improve his/her
comfort level and can result in information that may assist
the investigation.

Principle: Documentation of the procedure provides an accurate
record of the results obtained from the witness.

Policy: The person conducting the procedure shall preserve the

outcome of the procedure by accurately documenting the
type of procedure(s) employed and the results,

Procedure: = The person conducting the procedure should:

1. Document the procedure employed (¢.g., identikit-type, mug book,
artist, or computer-generated image) in writing.
2, Document the results of the procedure in writing, including
the witness’ own words regarding how certain he/she is of any
identification.
3. Document items used and preserve composites generated.
Summary: Documentation of the procedure and its outcome improves

the strength and credibility of the results obtained from the
witness and can be an important factor in the investigation
and any subsequent court proceedings.
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1388 Page 33 of 56

Section Ill Procedures for Interviewing the Witness

 

ASCO TUNIS ETHIC

A Preinterview Preparations and
Decisions

Principle: Preparing for an interview maximizes the effectiveness
of witness participation and interviewer efficiency.

Policy: The investigator shall review all available witness and
case information and arrange an efficient and effective
interview.

Procedure: —_ Prior to conducting the interview, the investigator
should: m7

1. Review available information.

2. Plan to conduct the interview as soon as the wilness is physically
and emotionally capable.

3. Select an environment that minimizes distractions while maintain-
ing the comfort level of the witness.

4. Ensure resources are available (e.g., notepad, tape recorder,
camcorder, interview room).
5. Separate the witnesses.
6. Determine the nature of the witness’ prior law enforcement
contact.
Summary: Performing the above preinterview preparations will
enable the investigator to elicit a greater amount of

accurate information during the interview, which may
be critical to the investigation.

2|
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1389 Page 34 of 56

B, [nitial (Preinterview) Contact With
the Witness

Principle: A comfortable witness provides more information.

Policy: Investigators shall conduct themselves in a manner
conducive to cliciting the most information from the
witness.

Procedure: On meeting with the witness but prior to beginning the
interview, the investigator should:
1. Develop rapport with the witness,

2, Inquire about the nature of the witness’ prior law enforcement
contact related to the incident.

3, Volunteer no specific information about the suspect or case.

Summary: Establishing a cooperative relationship with the witness
likely will result in an interview that yields a greater
amount of accurate information.

(. Conducting the Interview

Principle: Interview techniques can facilitate witness memory and
encourage communication both during and following the
interview,

Policy: The investigator shall conduct a complete, efficient, and
effective interview of the witness and encourage
postinterview communication.

Procedure: During the interview, the investigator should:

1. Encourage the witness to volunteer information without prompting.

2. Encourage the witness to report all details, even if they seem
trivial,

22
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1390 Page 35 of 56

3. Ask open-ended questions (c.g., “What can you tell me about the
car?”’); augment with closed-ended, specific questions (c.g., “What
color was the car?”).

4. Avoid Icading questions (c.g., “Was the car red?”).

5. Caution the witness not to guess.

6. Ask the witness to mentally recreate the circumstances of the
event (¢.g., “Think about your feelings at the time”).

7. Encourage nonverbal communication (¢.g., drawings, gestures,
objects).

8. Avoid interrupting the witness.

9, Encourage the witness to contact investigators when additional
information is recalled.

10. Instruct the witness {o avoid discussing details of the incident with
other potential witnesses.

11. Encourage the witness to avoid contact with the media or exposure
to media accounts concerning the incident,

12. Thank the witness for his/her cooperation.

Summary: Information elicited from the witness during the inter-
view may provide investigative leads and other essential
facts. The above interview procedures will enable the
witness to provide the most accurate, complete descrip-
tion of the event and cncourage the witness to report
Jater recollections. Witnesses commonly recall additional
information after the interview that may be critical to the
investigation,

Principle: The record of the witness’ statements accurately and

completely reflects all information obtained and pre-
serves the integrity of this evidence.

23
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1391 Page 36 of 56

D. Recording Witness Recollections

Policy: The investigator shall provide complete and accurate
documentation of all information obtained from the
witness.

Procedure: — During or as soon as reasonably possible after the
interview, the ivestigator should:

J]. Document the witness’ statements (e.g., audio or video recording,
stenographer’s documentation, witness’ written stalement, written
summary using witness’ own words).

2. Review written documentation; ask the witness if there is anything
he/she wishes to change, add, or emphasize.
Summary: Complete and accurate documentation of the witness’
statement is essential to the integrity and success of the
investigation and any subsequent court procecdings.

E. Assessing the Accuracy of Individual
Elements of a Witness’ Statement

Principle: Point-by-point consideration of a statement may enable
judgment on which components of the statement are
most accurate. This is necessary because each picce of
information recalled by the witness may be remembered
independently of other elements.

Policy: The investigator shall review the individual elements of
the witness’ statement to determine the accuracy of cach
point.

Procedure; — After conducting the interview, the investigator should:

1. Consider each individual component of the witness’ statement
separately.

24
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1392 Page 37 of 56

Review each clement of the witness’ statement in the context
of the entire statement. Look for inconsistencics within the
statement.

Review cach clement of the statement in the context of evidence
known to the investigator from other sources (¢.g., other witnesses’
statements, physical evidence).

Summary: Point-by-point consideration of the accuracy of cach

F.

clement of a witness’ statement can assist in focusing the
investigation. This technique avoids the common mis-
conception that the accuracy of an individual clement of
a witness’ description predicts the accuracy of another
element.

Maintaining Contact With the Witness

Principle: The witness may remember and provide additional

information after the interview has concluded.

Policy: The investigator shall maintain open communication to

allow the witness to provide additional information,

Procedure: — During postinterview, followup contact with the witness,

4.

the investigator should:

Reestablish rapport with the witness,
Ask the witness if he/she has recalled any additional information.

Follow interviewing and documentation procedures in subsections
C, “Conducting the Interview,” and D, “Recording Witness
Recollections.”

Provide no information from other sources.

Summary: Reestablishing contact and rapport with the witness often

Icads to recovery of additional information. Maintaining
open communication channels with the witness through-
out the investigation is critical,

25
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1393 Page 38 of 56

NUON auae UUoNi ite] Procedure Son

 

A Conducting Showups

Principle: When circumstances require the prompt display of a
single suspect o a witness, the inherent suggestiveness
of the encounter can be minimized through the use of
procedural safeguards.

Policy: The investigator shall employ procedures that avoid
prejudicing the witness.

Procedure: = When conducting a showup, the investigator should:
1. Determine and document, prior to the showup, a description of the

perpetrator,

2, Consider transporting the witness to the location of the detained
suspect to limit the legal impact of the suspect's detention.

3. When multiple witnesses are involved:

 

a. Separate witnesses and instruct them to avoid discussing
details of the incident with other witnesses.

b. Ifa positive identification is obtained from one witness,
consider using other identification procedures (e.g.,
fineup, photo array) for remaining witnesses,

4. Caution the witness that the person he/she is looking at may or
may not be the perpetrator,

5. Obtain and document a statement of cettainty for both identifica-
tions and nonidentifications.

Summary: The use of a showup can provide investigative informa-
tion al an carly stage, but the inherent suggestiveness of
a showup requires careful use of procedural safeguards.

2]
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1394 Page 39 of 56

28

B. Recording Showup Results

Principle: The record of the outcome of the field identification
procedure accurately and completely reflects the identifi-
cation results obtained from the witness.

Policy: When conducting a showup, the investigator shall
preserve the outcome of the procedure by documenting
any identification or nonidentification results obtained
from the witness.

Procedure: = When conducting a showup, the investigator should:

1. Document the time and location of the procedure.

2. Record both identification and nonidentification results in writing,
including the witness’ own words regarding how certain he/she is.

Summary: Preparing a complete and accurate record of the outcome
of the showup improves the strength and credibility of
the identification or nonidentification results obtained
from the witness and can be a critical document in the
investigation and any subscqucent court proceedings.
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1395 Page 40 of 56

NSAI acer Cos for ues Identification

of Suspects

 

A Composing Lineups

Principle: Fair composition of a lincup enables the witness to
provide a more accurate identification or
nonidentification,

Policy: The investigator shall compose the lineup in such a
manner that the suspect does not unduly stand out.

Procedure:
Photo Linenp: In composing a photo lineup, the investigator should:

1. Include only one suspect in cach identification procedure.

2. Select fillers who generally fit the witness’ description of the
perpetrator. When there is a limited/inadequate description of the
perpetrator provided by the witness, or when the description of the
perpetrator differs significantly from the appearance of the sus-
pect, fillers should resemble the suspect in significant features.

3. Ifmultiple photos of the suspect are reasonably available to the
investigator, select a photo that resembles the suspect description |
or appearance at the time of the incident.

 

4. Include a minimum of five fillers (nonsuspects) per identification
procedure.

5. Consider that complete uniformity of features is not required.
Avoid using fillers who so closely resemble the suspect that a
person familiar with the suspect might find it difficult to distin-
guish the suspect from the fillers.

6. Create a consistent appearance between the suspect and fillers
with respect to any unique or unusual feature (e.g., scars, tattoos)

29
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1396 Page 41 of 56

30

A. Composing Lineups

10.

used to describe the perpetrator by artificially adding or conccal-
ing that feature.

Consider placing suspects in different positions in cach lincup,
both across cascs and with multiple witnesses in the same case.
Position the suspect randornly in the lineup.

When showing a new suspect, avoid reusing fillers in lincups
shown to the same witness.

Ensure that no writings or information concerning previous
arrest(s) will be visible to the witness.

View the spread, once completed, to ensure that the suspect does
not unduly stand out.

. Preserve the presentation order of the photo lineup. In addition,

the photos themselves should be preserved in their original
condition.

Live Lineup: In composing a live lineup, the investigator should:

Include only one suspect in cach identification procedure.

Select fillers who generally fit the witness’ description of the
perpetrator, When there is a Jimited/inadequate description of the
perpctrator provided by the witness, or when the description of the
perpetrator differs significantly from the appearance of the sus-
pect, fillers should resemble the suspect in significant features.

Consider placing suspects in different positions in each lincup,
both across cases and with multiple witnesses in the same case.
Position the suspect randomly unless, where local practice allows,
the suspect or the suspect’s attorney requests a particular position.

Include a minimum of four fillers (nonsuspects) per identification
procedure,

When showing a new suspect, avoid reusing fillers in lineups
shown to the same witness.
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1397 Page 42 of 56

6. Consider that complete unifonnity of features is not required.
Avoid using fillers who so closcly resemble the suspect that a
person familiar with the suspect might find it difficult to distin-

guish the suspect from the fillers.

7. Create a consistent appearance between the suspect and fillers
with respect to any unique or unusual feature (c.g., scars, tattoos)
used to describe the perpetrator by artificially adding or conceal-
ing that feature.

Summary:

Principle:

Policy:

Procedure:

The above procedures will result in a photo or live lincup
in which the suspect docs not unduly stand out. An
identification obtained through a lineup composed in this
manner may have stronger evidentiary value than onc
obtained without these procedures.

Instructing the Witness Prior to
Viewing a Lineup

Instructions given to the witness prior to viewing a
lineup can facilitate an identification or nonidentification
based on his/her own memory.

Prior to presenting a lineup, the investigator shall
provide instructions to the witness to ensure the witness
understands that the purpose of the identification proce-
dure is to cxculpate the innocent as well as to identify
the actual perpctrator.

Photo Lineup: Prior to presenting a photo lincup, the investigator should;

1, Instruct the witness that he/she will be asked to view a set of
photographs.

3]
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1398 Page 43 of 56

B. Instructing the Witness Prior to Viewing a Lineup

2.

Instruct the witness that it is just as important to clear innocent
persons from suspicion as to identify guilty parties.

Instruct the witness that individuals depicted in lineup photos may
not appear exactly as they did on the date of the incident because
features such as head and facial hair are subject to change.

Instruct the witness that the person who committed the crime may
or may not be in the set of photographs being presented.
Assure the witness that regardless of whether an identification is

made, the police will continue to investigate the incident.

Instruct the witness that the procedure requires the investigator to
ask the witness to state, in his/her own words, how certain he/she
1s of any identification.

Live Lineup: Prior to presenting a live lineup, the investigator should:

1,

32

Instruct the witness that he/she will be asked to view a group of
individuals.

Instruct the witness that it is just as important to clear innocent
persons from suspicion as to identify guilty parties.

Instruct the witness that individuals present in the lineup may not

appear exactly as they did on the date of the incident because
features such as head and facial hair are subject to change.

Instruct the witness that the person who committed the crime may
or may not be present in the group of individuals.

Assure the witness that regardless of whether an identification is
made, the police will continue to investigate the incident.

Instruct the witness that the procedure requires the investigator to
ask the witness to state, in his/her own words, how certain he/she
is of any identification.
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1399 Page 44 of 56

Summary: Instructions provided to the witness prior to presentation

ofa lincup will likely improve the accuracy and reliability
of any identification obtained from the witness and can
facilitate the elimination of innocent parties from the

Investigation,

Conducting the Identification
Procedure

Principle: The identification procedure should be conducted in a

manner that promotes the reliability, fairness, and objec-
livity of the witness’ identification.

Policy: The investigator shal! conduct the lineup in a manner

conducive to obtaming accurate identification or
nonidentification decisions.

Procedure:

Simultaneous
Photo Lineup: When presenting a simultaneous photo lineup, the

investigator should:
Provide viewing instructions to the witness as outlined in subsec-
tion B, “Instructing the Witness Prior to Viewing a Lineup.”
Confirm that the witness understands the nature of the lineup
procedure.

Avoid saying anything to the witness that may influcnce the wit-
ness’ selection.

If an identification is made, avoid reporting to the witness any
information regarding the individual he/she has selected prior to
obtaining the witness’ statement of certainty.

Record any identification results and witness’ statement of certainty
as outlined in subsection D, “Recording Identification Results.”

33
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1400 Page 45 of 56

34

C. Conducting the Identification Procedure

6.

Document in writing the photo lineup procedures, including:
a. Identification information and sources of all photos used.
b. Names of all persons present at the photo lineup.

c. Date and time of the identification procedure,

Instruct the witness not to discuss the identification procedure or
its results with other witnesses involved in the case and discourage
contact with the media.

Sequential

Photo Lineup: When presenting a sequential photo lincup, the

investigator should:
Provide viewing instructions to the witness as outlined in subsec-
tion B, “Instructing the Witness Prior to Viewing a Lineup.”

Provide the following additional viewing instructions to the
witness:

a. Individual photographs will be viewed one at a time.
b. The photos are in random order.

c. Take as much time as needed in making a decision about each
photo before moving to the next one.

d. All photos will be shown, even if an identification is made: ar
the procedure will be stopped at the point of an identification
(consistent with jurisdictional/departmental procedures).

Confirm that the witness understands the nature of the sequential
procedure.

Present each photo to the witness separately, in a previously
determined order, removing those previously shown,

Avoid saying anything to the witness that may influence the
witness’ selection.
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1401 Page 46 of 56

If an identification is made, avoid reporting to the witness any
information regarding the individual he/she has selected prior to
obtaining the witness’ statement of certainty.

Record any identification results and witness’ statement of cer-
tainty as outlined in subsection D, “Recording Identification
Results.”

Document in writing the photo lineup procedures, including:
a. Identification information and sources of all photos used.
b. Names of all persons present at the photo lineup.

c. Date and time of the identification procedure.

Instruct the witness not to discuss the identification procedure or
its results with other witnesses involved in the case and discourage
contact with the media.

Simultaneous
Live Lineup: When presenting a simultancous live lincup, the investi-

bh

gator/lincup administrator should:
Provide viewing instructions to the witness as outlined in subsec-
tion B, “Instructing the Witness Prior to Viewing a Lineup.”

Instruct all those present at the lineup not to suggest in any way
the position or identity of the suspect in the lineup.

Ensure that any identification actions (e.g., speaking, moving) are
performed by all members of the lineup.

Avoid saying anything to the witness that may influence the
witness’ selection,

If an identification is made, avoid reporting to the witness any

information regarding the individual he/she has selected prior to
obtaining the witness’ statement of certainty.

39
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1402 Page 47 of 56

36

C. Conducting the Identification Procedure

6, Record any identification results and witness’ statement of cer-

tainty as outlincd in subsection D, “Recording Identification

Results.”

Document the lineup in writing, including:

a. Identification information of lineup participants.

b. Names of all persons present at the lineup.

c. Date and time the identification procedure was conducted.

Document the lineup by photo or video. This documentation
should be of a quality that represents the lineup clearly and fairly,

Insiruci the witness not to discuss the identification procedure or
its results with other witnesses involved in the case and discourage
contact with the media.

Sequential
Live Lineup: | When presenting a sequential live lineup, the lineup

administrator/investigator should:
Provide vicwing instructions to the witness as outlined in subsec-
tion B, “Instructing the Witness Prior to Viewing a Lineup.”

Provide the following additional viewing instructions to the

witness:
a, Individuals will be viewed ove ala fine.
b. The individuals will be presented in random order,

c. Take as much time as needed in making a decision about each
individual before moving to the next one.

d. Ifthe person who committed the crime is present, identify
him/her.
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1403 Page 48 of 56

ec. All individuals will be presented, even if an identification is
made; or the procedure will be stopped at the point of an
identification (consistent with jurisdictional/departmental
procedures).
3. Begin with all lineup participants out of the view of the witness.
4. Instruct all those present at the lincup not to suggest in any way

the position or identity of the suspect in the lineup.

5. Present each individual to the witness separately, in a previously
determined order, removing those previously shown.

6. Ensure that any identification actions (c.g., speaking, moving) are
performed by all members of the lineup.

7. Avoid saying anything to the witness that may influence the
witness’ selection.

8. Ifan identification is made, avoid reporting to the witness any
information regarding the individual he/she has selected prior to
obtaining the witness’ statement of certainty,

9. Record any identification results and witness’ statement of cer-
tainty as outlined in subsection D, “Recording Identification
Results.”

10. Document the lineup procedures and content in writing, including:
a. Identification information of lineup participants.
b, Names of all persons present at the lineup.
c. Date and time the identification procedure was conducted.

1]. Document the lineup by photo or video. This documentation
should be of'a quality that represents the lineup clearly and fairly.
Photo documentation can be of cithcr the group or each individual.

12. Instruct the witness not to discuss the identification procedure or
its results with other witnesses involved in the case and discourage
contact with the media.

3]
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1404 Page 49 of 56

38

¢. Conducting the Identification Procedure

Summary:

D.

Principle:

Policy:

Procedure:

The manner in which an identification procedure is
conducted can affect the reliability, fairness, and objec-
tivity of the identification. Use of the above procedures
can minimize the effect of external influences on a
witness’ memory.

Recording Identification Results

The record of the outcome of the identification proce-
dure accurately and completely reflects the identification
results obtained from the witness.

When conducting an identification procedure, the
investigator shall preserve the outcome of the procedure
by documenting any identification or nonidentification
results obtained from the witness.

When conducting an identification procedure, the
investigator should:

1. Record both identification and nonidentification results in writing,

including the witness’ own words regarding how sure he/she is.

2. Ensure results are signed and dated by the witness.

3. Ensure that no materials indicating previous identification results
are visible to ihe witness.

4, Ensure that the witness does not write on or mark any materials
that will be used in other identification procedures.

Summary:

Preparing a complete and accurate record of the outcome
of the identification procedure improves the strength

and credibility of the identification or nonidentification
results obtained from the witness. This record can be a
critical document in the investigation and any subsequent
court proceedings.
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1405 Page 50 of 56

Mens

 

Appendix A tit Ne

 

Appendix B aaa
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1406 Page 51 of 56

un POUL CSM set

 

Connors, E., T. Lundregan, N. Miller, and T. McEwen. Convicted by
Juries, Exonerated by Science: Case Studies in the Use of DNA Evidence
to Establish Innocence After Trial. Washington, DC: U.S. Department of
Justice, National Institute of Justice, 1996, NCJ 161258.

Cutler, B.L., and §.D, Penrod. Mistaken Identification: The Eyewitness,
Psychology, and the Law, New York: Cambridge University Press, 1995.

Fisher, R.P., and R.E, Geiselman, Memory Enhancing Techniques for
Investigative Interviewing. Springfield, IL: Charles Thomas, 1992,

Fisher, R.P., and M.L. McCauley. “Information Retrieval: Interviewing
Witnesses.” In Psychology and Poficing, ed. N, Brewer and C. Wilson.
Hillsdale, NJ: Erlbaum, 1995: 81-99,

Fisher, R.P., R.E. Geiselman, and D.S, Raymond. “Critical Analysis of
Police Interview Techniques.” Journal of Police Science and Admninistra-
tion 15 (1987): 177-185.

Geiscliman, R.E., and R.P. Fisher. “Ten Years of Cognitive Interviewing.”
In Intersections in Basic and Applied Memory Research, ed. D. Payne and
F. Conrad. Mahwah, NJ: Erlbaum, 1997: 291-310.

Lindsay, R.C.L., and G.L. Wells. “Improving Eyewitness Identification
From Lineups: Simultaneous Versus Scquential Lineup Presentations.”
Journal of Applied Psychology 70 (1985): 556-564,

Loftus, E.F., and J. Doyle. Evewitness Testimony. Civil and Criminal, 3d
ed, Charlottesville, VA: Lexis Law Publishing, 1997.

Wells, G.L., M.R. Leippe, and T.M. Ostrom. “Guidelines for Empirically
Assessing the Fairness of a Lineup.” Law and Human Behavior 3 (1979);
285-293,

4]
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1407 Page 52 of 56

4?

Wells, G.L., S.M. Rydell, and E.P, Seelau, “On the Selection of
Distractors for Eyewitness Lineups.” Journal of Applied Psychology 78
(1993): 835-844,

Wells, G.L., E.P. Seelau, S.M. Rydell, and C.A.E. Luus. “Recommenda-
tions for Properly Conducted Lineup Identification Tasks.” In Adult
Eyewitness Testimony: Current Trends and Developments, ed. D.F. Ross,
J.D, Read, and M.P. Toglia. New York: Cambridge University Press,
1994; 223-244,

Wells, G.L., M. Small, 8.D. Penrod, R.S. Malpass, S.M. Fulero, and
C.A.E. Brimacombe. “Eyewitness Identification Procedures: Recommen-
dations for Lineups and Photospreads.” Law and Human Behavior 22
(1998): 603.
Case 1:19-cr-02032-SMJ ECF No. 194-4

filed 09/11/20 PagelD.1408 Page 53 of 56

MISTUN GM Scone

 

During the review process, drafts of this document were sent to the

following agencies and organizations for comment. Although the Techni-

cal Working Group considered all comments and issues raised by these

organizations, this Guide reflects only the positions of its authors.

Mention of the reviewers is not intended to imply their endorsement.

The Academy Group, Tne,
American Bar Association
American Correctional Association
American Jail Association
American Society of Law

Enforcement Trainers
American Prosecutors Research Institute
Association of Federal Defense Attorneys
Bureau of Alcohol, Tobacco and Firearms
Cainpaign for Effective Crime Policy

Commission on Accreditation for Law
Enforcement Agencies, Inc.

Conference of State Court Administrators

Cleveland State Callege Basic
Police Academy

Council of State Governments

Crimina! Justice Institute

Drug Enforcement Administration

Executive Office for United States A ttomeys

Fairfax County (Virginia) Police
Association

Federal Bureau of Investigation

Federal Law Enforcement Training Cenler,
Departinent of the Treasury

Home Office, Policing and Reducing
Crime Unit (UK)

International Association of Chiefs
of Police

International Association for {dentification

International City/County Managers
Association

International Homicide Investigators
Association

Law Enforcement Training Institute,
University of Missouri - Columbia

Madison County (New York)
Sheriff’s Department

Metro Nashville Police Academy

National Association of Attorneys General

National Association of Black Women
Altorneys

National Association of Counties

National Association of Criminal Defense
Lawyers

National Association of Drug Court
Professionals

National Association of Police
Organizations

National Association of Sentencing
Commissions

43
Case 1:19-cr-02032-SMJ ECF No. 194-4

dd

National Association of State Aicohol and
Drug Abuse Directors

National Association of Women Judges
National Black Police Association
National Center for State Courts
Nationa! Conference of State Legislators

National Council on Crime and
Delinquency

National Crime Prevention Council
National Criminal Justice Association
National District Altorneys Association
National Governors Association

National Institute of Standards
and Technology, Office of Law
Enforcement Standards

National Law Enforcement and
Corrections Technology Centers

National Law Enforcement Council
National League of Cities

National Legal Aid & Defender
Association

filed 09/11/20 PagelD.1409 Page 54 of 56

National Organization of Black Law
Enforcement Executives

National Organization for Victim
Assistance

National Sheriffs’ Association

National Victim Center

New York State Police

Oneida County (New York)
Sheriff's Office

Oneida Indian Nation Police

Peace Officers Standards & Training
Police Executive Research Forum
Police Foundation

Royal Canadian Mounted Police

Tennessee Law Enforeement
Training Academy

United States Conference of Mayors
United States Secret Service

Utah State Crime Scene Academy
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1410 Page 55 of 56

For more information on the National Institute of Justice,
please contact:

Nativnal Criminal Justice Reference Service
Box 6000
Rockville, MD 20849-6000
800-851-3420
e-mail: asknejrs@nejrs.org

To access the World Wide Web site, go to
hitp./Avww.nejrs.org

If you have any questions, call or e-mail NCIRS.
Case 1:19-cr-02032-SMJ ECF No. 194-4 filed 09/11/20 PagelD.1411 Page 56 of 56

About the National Institute of Justice

‘The National lnstitule of Iistice (NID. a component ofthe Office of Justice Programs, is the research
agency of the W.5. Departinent af Justice. Created by the Oninibus Crime Control and Safe Streets Act
of PM 6n. as amended, NU is aithorized to support research, evatiuition, and demonsiiition progrars,
developnient of technology, and both national and inteenational intoenmtion dissentinatio, Spweilic
niandites ofthe Achdinet NU to:

 

% Spenser special prowets, and rexearch and development programs, that will improve and strengthen
the criminal justice system and reduce or prevent crime.

Conduct national demonstration projects that employ innovative or promising approaches for
THIPrEving criminal justice.

Develop new technologies fo fight crime and improve criminal justice.

Evaluate the efvetiveness of criminal justice programs and identify programs that promise to be
successtul if cominued or repeated,

Recommend actions that can be taken by Federal, State, and local governments as we!l as by private
organizations to improve criminal justice,

Carry out research on criminal behavior.

Develop new metheds of crime prevention and reduction of crime and delinquency.

In recent years, NU has really expanded its initiatives, the resuil of the Vielent Crime Control and Law
Lnforentent Act of (994 Ghe Crime Act), jartierships avith ether Mederat ipeiteies and private
founditions. advances in lechnolopy, aid a new international flwus. Sume examples of these new
iniliitives:

 

  

¢o-¢+ ¢ ©

@ = New research and evaluation is exploring key tssucs in communily policing, violence against
woren, Serilenecing refornis, and specialized courts such as drug courts.

@ = lual-use technologies are being developed to support national defense and local law enforcement
needs,

@ = Four revional National Law Enforcement and Corpetions Technology Centers and @ Border
Research and Vechnology Center uve joined the National Center in Rockville, Maryland.

@ Phe causes, trewiiient, and prevention of vidienee against women and violence within the femily are
helng investiwited in cogpention with sever agencies of the U.S. Department af Health und
Tima Serv ives

@ NUS Tinks with the iietimtional conmunity are being strengthened through tucnibershipy in the
United Nations senverk af eriminolagioul Pte Papeaion in developing tie ULN, Crininal
Justice Tilormation Network: initial al (NQUUST (WON. Cntite Justice Cleminghouse) which
cleetronieally links the institutes to Ube LN. network: and establishment af an. NL! Internuttonul
Center.

@ = The NiJ-administered criminal justice information clearinghouse, the world’s largesl, has improved
its onling capability.

@ = The Institute's Drug Use Foreeastine (BUF) program hus been expanded and cutianced. Renamed
ADAM (Attestee Drug Abuse Monitoring), the programs will inerease (he number of drug-testing
sites, and ils mule usa "platlonn” for sludlying drug-related crime will urow.

@  NIJ's new Crime Mipping Research Certey will provide (raining iW computer mapping technulosy.
collect and archive peovoded crime datu, and develop analytic software,

@ = The Institute’s program of intvamural researeli has been expanded and enhanced.

The Institie Director whe is appomivd by the President and confirmed by the Senaty establishes the

lustitute’s abjectives, guided hy the priorities of the Office of Justive Programs, the Department of

Justice, and the needs af the « cuninal judiog field, Phe Institute actively solicits the views of connial

Justice professionals and researehers in (he continuing search for answers that inform public

polieyweking in erin and justice,

For information on the National Institue of Justice, please contact:

 

 
 

National Crininal Justice Reference Service
Box 6000
Rockville, MD 20849-6000
800 851-3420
e-mail: asknejrs@incjrs.org

You can view or obtain an electronic version of this docament from the
NCIRS Justice Information Cenler World Wide Web sile
‘To access this site, go to htp:/Avww.nejrs.org

Ifyou have questions, call or e-mail NCJRS.
